IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-51133
                         Summary Calendar



OLIVERO GARCIA, JR., Individually and as next friends of Talissa
Marie Garcia, and Others, Minor Children; NOELA N. GONZALEZ-
GARCIA, Individually and as next friends of Talissa Marie Garcia,
and Others, Minor Children,

                                         Plaintiffs-Appellants,

versus

CITY OF SAN ANTONIO; ET AL.,

                                         Defendants,

CITY OF SAN ANTONIO,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-98-CV-840-HG
                       --------------------
                           June 16, 2000

Before GARWOOD, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Olivero Garcia, Jr., and Noella N. Gonzalez Garcia,

individually and as next friends of Talissa Maria Garcia and

others, minor children, seek to appeal the district court’a grant

of summary judgment for the defendants in this 42 U.S.C. § 1983

action.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-51133
                                -2-

     The City of San Antonio argues that the Garcias have failed

to file a timely notice of appeal and requests this court to

dismiss the appeal.   Because the Garcias’ motion for new trial

was filed within 10 business days of the entry of judgment, it

was a Fed. R. Civ. P. 59(e) motion which suspended the time for

filing a notice of appeal until the motion was denied.        See Fed.

R. App. P. 4(a)(4)(A)(v); Harcon Barge Co., Inc. v. D & G Boat

Rentals, Inc., 784 F.2d 665, 667 (5th Cir. 1986).     The district

court denied the Rule 59(e) motion in an order entered on

September 23, 1999.   The Garcias had thirty days from this date

to file a notice of appeal from the final judgment.

     Instead, they filed a second motion for reconsideration

from the order denying the motion for new trial.     This motion was

filed on September 30, 1999, within 10 days of the order denying

the motion for new trial and is a Rule 59(e) motion from the

order denying the first Rule 59(e) motion.     Fed. R. App.

P. 4(a)(4) does not contemplate a Rule 59(e) motion that

challenges the denial of an original Rule 59(e) motion.       In Re

Stangel v. United States, 68 F.3d 857, 859 (5th Cir. 1995).       The

district court denied this motion in an order entered on October

29, 1999.

     The Garcias filed a notice of appeal on November 23, 1999,

in which they stated that they sought to appeal the district

court’s order of October 28, 1999, denying the motion for

reconsideration.   According to their notice of appeal, the

Garcias are attempting to appeal from the district court’s denial

of their second post-judgment motion.     This motion challenging
                            No. 99-51133
                                 -3-

the denial of the first Rule 59(e) motion is not a motion

contemplated by the Federal Rules of Civil Procedure.    Stangel,
68 F.3d at 859.    It is not a proper Rule 59(e) motion and does

not toll the period for appeal.    The underlying judgment is the

district court’s grant of summary judgment entered on September

7, 1999.    The Garcias filed an original Rule 59(e) motion from

that judgment, which was denied by an order entered on September

23, 1999.    Thus, in order to timely appeal the underlying

judgment, the Garcias had 30 days from September 23 to file a

notice of appeal.    See Fed. R. App. P. 4(a)(1)(A), 4(a)(4)(A)(v).

The notice of appeal filed on November 23, 1999, is untimely.

     We DISMISS the appeal for lack of appellate jurisdiction.